         Case 7:21-cr-00316-PMH Document 26 Filed 08/04/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                        Application granted. The Court shall docket the Protective
                                                    United States Attorney
                                        Order separately.
                                                   Southern District of New York
                                        The Clerk of the Court is respectfully directed to terminate
                                        the motion sequence pending at Doc. 25.
                                                   United States District Courthouse
                                        SO ORDERED.
                                                300 Quarropas Street
                                                   White Plains, New York 10601


                                                    August 3, 2021
                                        _______________________
                                         ________________
BY ECF & EMAIL                          Philip M. Halpern
                                        United States District Judge
The Honorable Philip M. Halpern
                                        Dated: White Plains, New York
United States District Judge
                                               August 4, 2021
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Mickie Iimas, 21 Cr. 316 (PMH)

Dear Judge Halpern:

       Attached please find a proposed protective order regarding discovery in the above-
captioned case, which the parties have consented to and electronically signed, and respectfully
request that the Court enter.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                           By:      /s/ Stephanie Simon
                                                    Stephanie Simon
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1920


Cc:    Deveraux Cannick, Esq.
